Citation Nr: 1701236	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a hearing before personnel at the RO in January 2008, and before an Acting Veterans Law Judge in May 2011.  Transcripts of both hearings are of record.

In September 2011 and July 2014, the Board remanded this matter for further evidentiary development.

In August 2015, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the May 2011 hearing was no longer employed by the Board.  In December 2015, the Veteran responded that she desired a new Board hearing before a Veterans Law Judge.  In January 2016, the Board remanded the matter for the Veteran to be scheduled for another Board hearing.  In July 2016, the Veteran testified via live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board regrets the additional delay caused by yet another remand in this case.  However, for the reasons below, the evidence is insufficient to decide the claim.

The version of 38 U.S.C.A. § 1151  applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

In January 2015, the Veteran was afforded a VA examination.  The examiner detailed the Veteran's medical history related to the claim on appeal.  He stated that the Veteran underwent a hysterectomy and left salpingo-oophorectomy in June 2007 because of underlying fibroids and dermoid cyst, which resulted from VA's lack of timely treatment.  The examiner ultimately concluded that "[w]ith the available information, I would have to say that the care this Veteran received through the VA was below the standard of care.  The good news is that the original gynecological issues are resolved.  The current symptoms are not gynecological in origin."  

It is unclear whether the Veteran suffered any disability due to VA's breach of the standard of care.  The Veteran has asserted that she developed low back pain and pelvic pain as a result of VA's failure to meet the standard of care.  See January 2015 VA Examination Report; July 2016 Board Hearing Transcript.  Likewise, it is unclear as to whether VA's breach of the standard of care caused the Veteran to undergo a hysterectomy, which may not have not otherwise been necessary but for the breach of the standard of care.  Indeed, the examiner stated that "myomectomies earlier on may have helped the [Veteran's] symptoms."  As these questions are medical in nature, remand is necessary to ensure that a qualified medical professional answers them.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim file to the VA examiner who conducted the January 2015 VA examination for an addendum medical opinion, if available.  If the examiner is unavailable, the opinion should be requested from another appropriately qualified mental health professional. 

The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

a.) Did the Veteran suffer any disability, either gynecological or non-gynecological in origin, as a result of VA's failure to meet the standard of care in this case?

b.) Was the hysterectomy itself the result of VA's failure to meet the standard of care in this case?

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  After undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal. If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

